OFFICE         OF THE ATTORNEY GENERAL                                                                OF      TEXAS
                                                              AUSTIN




                             Bonorable Tor     A.    Craven
                             county Auditor,        4LhLan                           coallt~
                             Waco, Toxar


                             Dear Sir:




                                                                                                      rrolato   receltlng
                                                                                                       hether or not Arti-
                                                                                                      ri1 ststutes     or Taxar
                                                                                                     to oherge a is8 ‘of SON
                                                                                                     al in addition     to the




                                                                     , Vernon’8                  Annotated                       Ciril            Statute8,   prorlde8,


                                           “Clerk8                     of tlm               CountI                 Court 8hall                     reoalre
                                    the Sollolling                     r888:
                                          **        l   ot lntrrrogutorler,
                                                            l         o o p ir r ero88-
                                    lntrrro6atorirr and all other    paper8 ot reoord
                                   required to be ooplrd by him, inoladlng       eertltl-
                                   oatr oi 8ea1, where the oopf doe8 not lxoeed 800
                                   rord8,tor laoh 100 word8 154.       #hea the oopy ox-
                                   orrdr 200 rordr, ior.eaoh    additional    100 word8
                                   ln 010088 0r eoo UOrd8, log l * l Eaoh oertiri-
.“.-._.^“.--^----..---..--                     .-       I   --_.--        ..-..-.,    ^-....^-     . .   .   ---     .--------       ---   ----
      .-Oat@to any raot or faotr oontalned In the re-
.,     oordr of hlr ofiloa 4th O~rtiflCate and Beal,
       when not otherwi8o provided for 80#* * *"

        @enorally rpoakihg, it I8 well l8tabli8hed in thla State,
that 8tatUt.8   prerOribill6 tOO8 tOr pobllo OttiOOr8 -0 8triCtlr
oonetrurd# and honoo a right to ire8 ra1 not rert    in inplioatlon.
(So0 the Oa808 of YoCalla va City ot Rookdalo, Fz469. W. 654;
Binford   v. Robinron, Z44 9. W. 8OTi and Tex. Jur., Vol. 34, p.
608)
       It   18 8tated in Tore8 JWl8PrUdanOe,   Volunm34, page 511:

              ‘A8 herrlnbetoro 8totrd, the oompm8ation
       of pub110 officer8 18 tlxed by the Conrtltutlon
       of Texa8. Any ottiorr   may not claim or reaoh
       any nonor without a law authorizing hir to do
       8o, and olrerly fixing the amount  to rhloh he
       i8 ontitled.'


        It will bo noted that thr foregoing rtatute     (hrtiole 3930,
V. A. C. S) authorize8 a oounty olerk to raoeltr      rlrteen cent8
tor eaoh one hundred word8 wherr t&      oopy doe8 not exceed two
hundred word8    and ten oent for laoh additional on8 hundred word8
where the o o p y lxoeed8 two hundred word8  tor oopler of lnterroga-
torirr,  OrO88-interrOgstb?i@8    and all other paper8 or raoordr
rrqulrrd to bo ooplod      0~ hy, inolnding e8rtlfieato and seal.
         It 18 onr OpinlOn that that prOvi8iOn Oi the 8tatUte reading:
"raoh orrtifioatr   to an7 fact or faotr oontained in tho reoordr
of hi8 ottloo, rlth oartlfioatr and 8ea1, when not othenviw provided
tor   bo$ * ha8 no applioation whatrooror to tho quortion under oon-
siderat  i on.

       Theroioro, Jtrr OarOiull~ oonrldering ArtiOlO 3930, V. A.
c. S., it 18 our opinion that a oountt olork 18 not legally au-
thorlzod to charge a tea oi ility oent8 iOr a oortiflaate and 8eal
in iurnirhing a oortiflod OOp7 of a will On tile in hi8 offlco.
                                               fourr   7ort   truly